Order entered July 27, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-01384-CR

                                RODNEY JOE CLARK, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-82801-2015

                                           ORDER
        Before the Court is the State’s July 24, 2018 second motion for extension of time to file

its brief. We GRANT the State’s motion and ORDER the brief received on July 24, 2018 filed

as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE